Title: From George Washington to Henry Laurens, 18 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir,
    Head Quarters Fredericksburgh [N.Y.] Novemr 18th 1778
  
  Count Kolhowski, who will have the honor of delivering you this, is a Polish officer, who is desirous of entering into our service. I inclose Your Excellency two letters in his favour from Doctor Franklin and Mr Deane; added to which he is recommended to me by Count Pulaski, as a brave and useful officer, who served under him in Poland. He wishes him to be placed in his legion with the rank of Captain and the pay of Lieutenant—to perform the duties of the last—’till 
    
    
    
    he can give proofs of his talents and obtain some other employ. With very great esteem and respect I have the honor to be Sir Your most Obedt servt

  Go: Washington

